DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “…..forming a WELL region to surround the BODY region in the SBD region in the substrate ……….and wherein the SBD region comprises …….the second doping region” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Calafut (Fig. 2, see previous office action) discloses, forming a substrate (22), forming a counter doping region (including 29 & 16 which are counter doped w.r.t. 22 & 24 respectively) in the substrate; forming a Schottky barrier diode (SBD) region (28 & 29) by forming a metal layer (28) directly on the counter doping region (29); forming a trench (12a/12b/12c) in the substrate, forming a BODY region (23) adjacent to the trench; and forming a WELL region (24) to surround the BODY region….……..,wherein the counter doping region comprises: a first doping region (29) disposed outside the WELL region, and a second doping region (16) disposed in the WELL region, and wherein the SBD region comprises the first doping region (29)……… but fails to discloses, ……in the SBD region in the substrate……… ….. the second doping region, since source region (N+ 16) forms an ohmic contact region with source metal layer (26) and therefore does not form a SBD region. Applicant’s related argument is persuasive.
 and  second doping region (105) disposed in the WELL region,….wherein the SBD region comprises the first doping region (1031) but fails to disclose, ……directly on….,……in the SBD region in the substrate……. ,and ……. the second doping region since source region 105 with electrode 108 forms an ohmic contact region and not a SBD region. Applicant’s related arguments are also persuasive.
Bobde (Fig. 5H, see previous office action) fails to disclose, forming a Schottky barrier diode (SBD) region by forming a metal layer directly on the counter doping region (543); forming a WELL region to surround the BODY region in the SBD region in the substrate, and wherein the SBD region comprises the first doping region and the second doping region since no SBD region is formed between a metal layer and a highly doped contact region 543. Applicant’s related argument is persuasive.
With respect to claim 16, the prior art made of record does not disclose or suggest either alone or in combination “forming a WELL region in the Schottky barrier diode (SBD) region in the substrate…….and wherein the SBD region comprises ……the second doping region” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Similar to reasons stated for claim 1 above, none of Calafut, Zhang or Bobde disclose above limitations.
Claims 2-4, 6, 8-15 are allowed being dependent on claim 1.
Claims 17-19 are allowed being dependent on claim 16.
The closest prior of records are Calafut et al. (US 20140073098 A1) and Zhang et al.  (US 2012/0098058 A1).  None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona Time Zone).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached at 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        

                                                                                                                                                                                                        /KHAJA AHMAD/Primary Examiner, Art Unit 2813